Exhibit 10.1

 

SECOND FORBEARANCE AGREEMENT; AND SECOND AMENDMENT TO THE CREDIT AGREEMENT

 

This SECOND FORBEARANCE AGREEMENT; AND SECOND AMENDMENT TO THE CREDIT AGREEMENT
(this “Second Forbearance Agreement”) is entered into as of July 28, 2009, by
and among Station Casinos, Inc. (the “Borrower”), certain subsidiaries of the
Borrower party hereto (the “Guarantors” and, together with the Borrower, the
“Loan Parties”), FCP Holdings, Inc. (“FCP Holding”), Fertitta Partners LLC
(“Fertitta Partners”), FCP Voteco, LLC (“FCP Voteco” and, together with FCP
Holding and Fertitta Partners, the “Holding Companies”, with the Holding
Companies and the Loan Parties collectively referred to as the “Credit
Parties”), the Lenders (as defined below) party hereto, and Deutsche Bank Trust
Company Americas, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and the other Secured Parties described in the Credit
Agreement referred to below. Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement (as modified hereby). Certain capitalized terms used herein are
defined in Section 2(e) of this Second Forbearance Agreement.

 

RECITALS

 

WHEREAS, the Borrower and various financial institutions (the “Lenders”) are
parties to that certain Credit Agreement, dated as of November 7, 2007 (as
amended, modified and/or supplemented to, but not including, the Second
Forbearance Effective Date referred to below, the “Credit Agreement”), pursuant
to which, among other things, the Lenders have agreed, subject to the terms and
conditions set forth in the Credit Agreement, to make certain loans and other
financial accommodations to the Borrower;

 

WHEREAS, the Borrower, the Guarantors, the Holding Companies and the
Administrative Agent are parties to that certain Forbearance Agreement; Waiver;
and First Amendment to the Credit Agreement, dated as of March 2, 2009 (as
amended, modified and/or supplemented to, but not including, the Second
Forbearance Effective Date, the “First Forbearance Agreement”);

 

WHEREAS, as of the date hereof, one or more of the events listed on Exhibit A
hereto have occurred (or may occur) during an Applicable Forbearance Period (as
hereinafter defined) (the events described in Exhibit A hereto being herein
collectively called the “Specified Events”); and

 

WHEREAS, upon the Borrower’s request, the Lenders have agreed, subject to the
terms and conditions set forth herein, to (i) forbear from exercising their
default-related rights, remedies, powers and privileges against the Credit
Parties (other than the Borrower) solely with respect to the Specified Defaults
(as defined below) and (ii) amend certain provisions of, and grant certain
consents to, the Credit Agreement and the other Loan Documents, in each case as
more fully described herein;

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1.                                Confirmation by the Borrower of
Obligations and Specified Events.

 

(a)             Amount of Obligations. The Borrower and each other Credit Party
acknowledge and agree that as of July 28, 2009, the respective aggregate
principal balances of the Loans as of such

 

--------------------------------------------------------------------------------


 

date and aggregate face amount of Letters of Credit were as follows (such
amounts, in the aggregate, the “Existing Principal and Letters of Credit”):

 

Term Loans:

 

$

246,250,000.00

 

 

 

 

 

Revolving Credit Loans:

 

$

628,236,586.13

 

 

 

 

 

Swing Line Loans:

 

$

0

 

 

 

 

 

Letters of Credit:

 

$

10,184,203.00

 

 

The Borrower and each other Credit Party acknowledge and agree that as of
July 28, 2009, the aggregate amount of accrued and unpaid interest on the Term
Loans, Revolving Credit Loans and Swing Line Loans is $2,363,635.11 (the
“Existing Interest”), the aggregate amount of accrued and unpaid commitment fees
payable pursuant to Section 2.09(a) of the Credit Agreement is $26,656.31 (the
“Existing Commitment Fees”), the aggregate amount of accrued and unpaid letter
of credit fees payable pursuant to Section 2.03(h) of the Credit Agreement is
$34,371.70 (the “Existing LC Fees”) and the aggregate amount of accrued and
unpaid letter of credit fronting fees payable pursuant to Section 2.03(i) of the
Credit Agreement is $2,150.16 (the “Existing LC Fronting Fees” and, together
with the Existing Principal and Letters of Credit, the Existing Interest, the
Existing Commitment Fees and the Existing LC Fees, the “Outstanding
Indebtedness”).  The foregoing amounts do not include other fees, expenses and
other amounts which are chargeable or otherwise reimbursable under the Credit
Agreement and the other Loan Documents.  None of the Borrower or the other
Credit Parties has any rights of offset, defenses, claims or counterclaims with
respect to any of the Obligations and each of the Loan Parties are jointly and
severally obligated with respect thereto (and each of the Holding Companies are
jointly and severally obligated with respect thereto), in each case in
accordance with the terms of the applicable Loan Documents.

 

(b)            Acknowledgement of Pre-Forbearance Defaults.  The Borrower and
each other Credit Party acknowledge and agree that (i) each Pre-Forbearance
Default constitutes an Event of Default that has occurred and is continuing as
of the Second Forbearance Effective Date and (ii) the existence of the
Pre-Forbearance Defaults permits the Administrative Agent, either itself or at
the request of the Required Lenders, to, among other things, (A) declare the
commitment of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such commitment and
obligation shall be terminated, (B) accelerate all or any portion of the
Obligations and (C) subject to the limitations described in Section 2 below,
exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents or applicable Law (including in
any event rights and remedies (including enforcement and collection actions)
under the Loan Documents against the Borrower or any of the Collateral or other
property owned by the Borrower, which are not subject to the limitations in
Section 2 below).

 

SECTION 2.                                Forbearance; Forbearance Default
Rights and Remedies.

 

(a)             The Forbearance.  Effective as of the Second Forbearance
Effective Date, each of the Administrative Agent and each Lender agrees that
(i) until the Holding Company Forbearance Termination Date (as defined below),
it will forbear from exercising its rights and remedies (including enforcement
and collection actions) under the Loan Documents against the Holding Companies
or any of the Collateral or other property owned by the Holding Companies
(including, without limitation, via set-off or recoupment) solely with respect
to the Specified Defaults, and (ii) until the Other Credit Party Forbearance
Termination Date (as defined below), it will forbear from exercising its rights
and remedies (including enforcement and collection actions) under the Loan

 

2

--------------------------------------------------------------------------------


 

Documents against each Credit Party (other than the Debtor Credit Parties) or
any of the Collateral or other property owned by such Credit Parties (including,
without limitation, via set-off or recoupment) solely with respect to the
Specified Defaults.  The Borrower and each other Credit Party acknowledge and
agree that (x) each Specified Default that has occurred or may occur and be
continuing during an Applicable Forbearance Period constitutes (in the case of
the Pre-Forbearance Defaults) or would constitute (in the case of other
Specified Defaults) a Default or an Event of Default upon which action could be
taken under the Loan Documents against each Credit Party (other than the
Borrower, as to which the provisions of Section 1(b) apply) or any of the
Collateral or other property owned by such Credit Parties but for the
forbearance described in the preceding sentence, and (y) the Administrative
Agent and the Lenders shall not be delayed, prohibited or otherwise stayed on
and after the Other Credit Party Forbearance Termination Date from taking an
action or exercising any rights against the Credit Parties or their respective
assets (other than the Debtor Credit Parties or their respective assets) as a
result of the commencement of the Borrower Chapter 11 Case, the Holding Company
Chapter 11 Cases or the Other Chapter 11 Cases prior to the Other Credit Party
Forbearance Termination Date.  To the extent necessary, each of the Borrower and
each Holding Company hereby grants to the Administrative Agent and the Lenders a
limited waiver of the automatic stay imposed by Section 362 of the Bankruptcy
Code (to the extent applicable in the Borrower Chapter 11 Case, the Holdings
Chapter 11 Cases or the Other Chapter 11 Cases, as the case may be) solely to
give effect to clause (y) of the preceding sentence.

 

(b)            Effect of Forbearance Termination.  From and after the Applicable
Forbearance Termination Date (as hereinafter defined), the agreement of each
Lender and the Administrative Agent hereunder to forbear as set forth in
Section 2(a) shall immediately terminate without the requirement of any demand,
presentment, protest, or notice of any kind, all of which are hereby waived by
the Borrower and each other Credit Party.  The Borrower and each other Credit
Party hereby agree that (i) the Administrative Agent, either itself or at the
direction of the Required Lenders, may at any time, or from time to time, in its
(or their) sole and absolute discretion, exercise against the Borrower (and its
properties) any and all of their rights, remedies, powers and privileges under
any or all of the Credit Agreement, any other Loan Document, applicable law
and/or equity, all of which rights, remedies, powers and privileges are fully
reserved by each Lender and the Administrative Agent, (ii) from and after the
Holding Company Forbearance Termination Date (after the giving of any required
notice and the lapse of any grace period applicable in the determination
thereof), the Administrative Agent, either itself or at the direction of the
Required Lenders, may at any time, or from time to time, in its (or their) sole
and absolute discretion, exercise against the Holding Companies (and their
properties) any and all of their rights, remedies, powers and privileges under
any or all of the Credit Agreement, any other Loan Document, applicable law
and/or equity, all of which rights, remedies, powers and privileges are fully
reserved by each Lender and the Administrative Agent, and (iii) from and after
the Other Credit Party Forbearance Termination Date (after the giving of any
required notice and the lapse of any grace period applicable in the
determination thereof), the Administrative Agent, either itself or at the
direction of the Required Lenders, may at any time, or from time to time, in its
(or their) sole and absolute discretion, exercise against any Credit Party (and
its properties) any and all of their rights, remedies, powers and privileges
under any or all of the Credit Agreement, any other Loan Document, applicable
law and/or equity, all of which rights, remedies, powers and privileges are
fully reserved by each Lender and the Administrative Agent.

 

(c)             Limitation on Forbearance Extension.  Except as set forth
herein, none of the Lenders or the Administrative Agent shall have any
obligation to extend an Applicable Forbearance Period, or enter into any other
waiver, forbearance or amendment, and the Lenders’ and the Administrative
Agent’s agreement to permit any such extension, or enter into any other waiver,
forbearance or amendment shall be subject to the sole discretion of the Required
Lenders (or, if

 

3

--------------------------------------------------------------------------------


 

required by Section 10.01 of the Credit Agreement, each Lender and each
applicable Class of Lenders required thereby).  Any agreement by any Lender or
the Administrative Agent to extend an Applicable Forbearance Period, if any, or
enter into any other waiver, forbearance or amendment, must be set forth in
writing and signed by a duly authorized signatory of the Administrative Agent
and the Required Lenders (or, if required by Section 10.01 of the Credit
Agreement, each Lender and each applicable Class of Lenders required thereby). 
The Borrower and the other Credit Parties each acknowledge that the Lenders and
the Administrative Agent have not made any assurances concerning any possibility
of an extension of an Applicable Forbearance Period or the entering into of any
waiver, forbearance or amendment.

 

(d)            Limitations on Additional Extensions of Credit.  The Borrower and
the other Credit Parties each acknowledge and agree that (i) no additional Loans
or other financial accommodation under the Credit Agreement shall be made by the
Lenders (including the L/C Issuers) to the Borrower other than during the period
commencing on the Second Forbearance Effective Date and ending on the earlier of
the Holding Company Forbearance Termination Date and July 31, 2009, the renewal,
extension or amendment of Letters of Credit; provided that the aggregate
Revolving Credit Exposure of the Revolving Credit Lenders and the L/C
Obligations of the Borrower shall not increase after giving effect to such
renewal, extension or amendment as provided above and (ii) all L/C Obligations
shall be Cash Collateralized (in an amount equal to the then Outstanding Amount
of such L/C Obligations) in the manner contemplated by Section 2.03(g) of the
Credit Agreement (but without regard to whether such Cash Collateralization is
expressly required by such Section) pursuant to the LC Cash Collateral
Agreement. In connection with any financial accommodations incurred or extended
pursuant to the Credit Agreement as permitted by clause (i) of the preceding
sentence, the conditions specified in Section 4.02 of the Credit Agreement shall
be required to be satisfied; provided that solely for such purposes (x) any
representations and warranties (i) pursuant to Section 5.05(b) of the Credit
Agreement shall not be required to be made and (ii) pursuant to Section 5.07 of
the Credit Agreement shall be deemed modified so that the representation
excludes the effects of defaults under the Existing Notes Indentures solely as a
result of the existence of one or more Specified Defaults, (y) no Specified
Default shall be deemed to constitute a Default or Event of Default for purposes
of the representation and warranty contained in the second sentence of
Section 5.07 of the Credit Agreement, and (z) no Specified Default shall be
deemed to constitute a Default or Event of Default (the items included in (x),
(y) and (z), the “Permitted Exceptions”).

 

(e)             Certain Definitions.  As used in this Second Forbearance
Agreement, the following terms shall have the meanings set forth below:

 

“Amended and Restated Credit Agreement” means, collectively, the amendment and
restatement of the Credit Agreement and certain other Loan Documents on the
terms and conditions contemplated by the Plan.

 

“Applicable Forbearance Period” means (i) with respect to each Holding Company,
the Holding Company Forbearance Period, and (ii) with respect to each Credit
Party (other than the Debtor Credit Parties), the Other Credit Party Forbearance
Period.

 

“Applicable Forbearance Termination Date” means (i) with respect to each Holding
Company and the Holding Company Forbearance Period, the Holding Company
Forbearance Termination Date, and (ii) with respect to each Credit Party (other
than the Debtor Credit Parties) and the Other Credit Party Forbearance Period,
the Other Credit Party Forbearance Termination Date.

 

4

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means United States Code entitled “Bankruptcy”, as now and/or
hereinafter effect or any successor thereto.

 

“Borrower Chapter 11 Case” means the case to be, or thereafter that has been,
commenced by the Borrower under chapter 11 of the Bankruptcy Code.

 

“Cash Collateral Stipulation” means the Interim Cash Collateral Stipulation
and/or the Final Cash Collateral Stipulation, as the context may require.

 

“Chapter 11 Cases” means the Borrower Chapter 11 Case and the Holding Company
Chapter 11 Cases.

 

“CMBS Subsidiary Chapter 11 Case” means the case to be, or thereafter that has
been, commenced by each of the CMBS Subsidiaries under chapter 11 of the
Bankruptcy Code.

 

“Confirmation Order” means the confirmation order in the Chapter 11 Cases
confirming the Plan in form and substance satisfactory to the Requisite Lenders.

 

“Debtor Credit Parties” means the Borrower, the Holding Companies and, on and
after the commencement of the Other Chapter 11 Cases, River Central and
Tropicana Station.

 

“Existing Notes Indentures” means, collectively, the Existing Senior Notes
Indentures and the Existing Senior Subordinated Notes Indentures.

 

“Final Cash Collateral Stipulation” means the final order for, inter alia, use
of cash collateral, adequate protection and post-petition debtor-in-possession
financing in the form of the Interim Cash Collateral Stipulation (with such
technical modifications thereto to reflect its “final order” status), as the
same may be amended or modified from time to time with the consent of the
Borrower and the Required Lenders.

 

“Forbearance Default” means (i) the occurrence of any Event of Default
(including, without limitation, the failure to pay accrued but unpaid interest
on the Loans and scheduled repayments of the Term Loans when and as due but
excluding the Specified Defaults), or (ii) any representation, warranty or
certification made or deemed made by the Borrower or any other Credit Party in
connection with this Second Forbearance Agreement (other than the Permitted
Exceptions) shall be false in any material respect on the date as of which made
or deemed made.

 

“Holding Company Forbearance Period” means the period beginning on the Second
Forbearance Effective Date and ending on the earliest to occur of (i) the Other
Credit Party Forbearance Termination Date, (ii) the commencement of the Borrower
Chapter 11 Case, (iii) the trustee, agent or any of the holders of the Existing
Notes or any other Junior Financing commence an involuntary bankruptcy
proceeding against the Borrower, and (iv) the commencement of the Holding
Company Chapter 11 Cases (the earliest to occur of clauses (i), (ii), (iii) or
(iv) being the “Holding Company Forbearance Termination Date”).

 

“Holding Company Forbearance Termination Date” has the meaning provided in the
definition of Holding Company Forbearance Period.

 

5

--------------------------------------------------------------------------------


 

“Holding Company Chapter 11 Cases” means the cases to be, or thereafter that has
been, commenced by the Holding Companies under chapter 11 of Bankruptcy Code.

 

“Interim Cash Collateral Stipulation” means the interim order for, inter alia,
use of cash collateral, adequate protection and post-petition
debtor-in-possession financing in the form of Exhibit E hereto, as the same may
be amended or modified from time to time with the consent of the Borrower and
the Required Lenders.

 

“Non-Funding Lender” means each Revolving Credit Lender that failed to fund
Revolving Credit Loans requested by the Borrower pursuant to that certain
Committed Loan Notice, dated December 18, 2008, in respect of a Revolving Credit
Borrowing aggregating $11,579,210.90.

 

“Other Chapter 11 Cases” means the cases to be, or thereafter that has been,
commenced by each of River Central and Tropicana Station under chapter 11 of the
Bankruptcy Code.

 

“Other Credit Party Forbearance Period” means the period beginning on the Second
Forbearance Effective Date and ending on the earliest to occur of:

 

(I)                                     ANY FORBEARANCE DEFAULT;

 

(II)                                  THE ADMINISTRATIVE AGENT’S RECEIPT FROM
THE BORROWER OF A PAYMENT NOTICE OR THE MAKING OF ANY PAYMENT (INCLUDING
INTEREST) ON THE EXISTING NOTES OR ANY OTHER JUNIOR FINANCING BY THE LOAN
PARTIES, ANY OF THEIR SUBSIDIARIES OR THE PERMITTED HOLDERS;

 

(III)                               ANY CREDIT PARTY SHALL MAKE ANY PAYMENT TO
OR FOR THE BENEFIT OF THE TRUSTEE, AGENT OR ANY OF THE HOLDERS OF THE EXISTING
NOTES UNDER ANY EXISTING NOTES INDENTURES IN THE FORM OF A CONSENT FEE, WAIVER
FEE OR FORBEARANCE FEE, OR OTHERWISE (OTHER THAN (X) FEES AND EXPENSES PAYABLE
TO LEGAL AND FINANCIAL ADVISORS WHICH THE BORROWER IS CONTRACTUALLY OBLIGATED TO
REIMBURSE AS OF THE SECOND FORBEARANCE EFFECTIVE DATE AND (Y) TRUSTEE AND
SIMILAR FEES AND EXPENSES PAYABLE TO THE TRUSTEE UNDER EACH EXISTING NOTES
INDENTURE (IN ITS CAPACITY AS SUCH) IN ACCORDANCE WITH THE TERMS OF THE EXISTING
NOTES INDENTURES), WITHOUT THE EXPRESS WRITTEN CONSENT OF THE REQUIRED LENDERS;

 

(IV)                              THE TRUSTEE, AGENT OR ANY OF THE HOLDERS OF
THE EXISTING NOTES OR ANY OTHER JUNIOR FINANCING COMMENCE AN INVOLUNTARY
BANKRUPTCY PROCEEDING AGAINST THE BORROWER WHICH IS NEITHER DISMISSED NOR
CONVERTED TO A VOLUNTARY CHAPTER 11 PROCEEDING OF THE BORROWER PRIOR TO THE
EARLIER OF (I) ENTRY OF AN ORDER FOR RELIEF IN SUCH INVOLUNTARY PROCEEDING AND
(II) THE 60TH DAY AFTER THE DATE OF FILING OF THE INVOLUNTARY PETITION;

 

(V)                                 11:59 P.M. (NEW YORK CITY TIME) ON JULY 31,
2009, UNLESS THE PETITION FILING DATE SHALL HAVE OCCURRED AT OR PRIOR TO SUCH
TIME;

 

(VI)                              11:59 P.M. (NEW YORK CITY TIME) ON JANUARY 31,
2010, UNLESS THE PLAN AND THE CONFIRMATION ORDER SHALL HAVE BECOME EFFECTIVE AT
OR PRIOR TO SUCH TIME (SUCH TIME OF EFFECTIVENESS, THE “PLAN EFFECTIVE TIME”);

 

6

--------------------------------------------------------------------------------


 

(VII)                           ANY AMENDMENTS OR MODIFICATIONS TO THE PLAN OR
THE CONFIRMATION ORDER HAVING BEEN MADE AFTER THE PLAN EFFECTIVE DATE (OTHER
THAN TECHNICAL MODIFICATIONS THAT ARE NOT ADVERSE TO THE INTERESTS OF THE
LENDERS) WITHOUT THE CONSENT OF THE REQUIRED LENDERS (OR, TO THE EXTENT REQUIRED
BY THE BANKRUPTCY CODE, BANKRUPTCY RULES OR OTHER APPLICABLE LAW, THE REQUISITE
LENDERS);

 

(VIII)                        THE EARLIER OF (A) 10 DAYS FOLLOWING THE PLAN
EFFECTIVE TIME AND (B) FEBRUARY 10, 2010, UNLESS THE RESTRUCTURING TRANSACTIONS
CONTEMPLATED BY THE PLAN (INCLUDING THE ENTERING INTO OF THE AMENDED AND
RESTATED CREDIT AGREEMENT) SHALL HAVE BEEN CONSUMMATED ON THE TERMS AND
CONDITIONS PROVIDED IN THE PLAN;

 

(IX)                                11:59 P.M. (NEW YORK CITY TIME) ON THE SIXTH
BUSINESS DAY FOLLOWING THE PETITION FILING DATE, UNLESS THE INTERIM CASH
COLLATERAL STIPULATION SHALL HAVE BEEN ENTERED BY THE APPLICABLE BANKRUPTCY
COURT ON AN “INTERIM ORDER” BASIS AT OR PRIOR TO SUCH TIME;

 

(X)                                   11:59 P.M. (NEW YORK CITY TIME) ON THE
30TH DAY FOLLOWING THE CASH COLLATERAL STIPULATION EFFECTIVE DATE FOR THE
INTERIM CASH COLLATERAL STIPULATION (OR SUCH LATER DATE AS SHALL BE ACCEPTABLE
TO THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION), UNLESS THE FINAL CASH
COLLATERAL STIPULATION SHALL HAVE BEEN ENTERED BY THE APPLICABLE BANKRUPTCY
COURT ON AN “FINAL ORDER” BASIS AT OR PRIOR TO SUCH TIME;

 

(XI)                                THE OCCURRENCE OF ANY EVENT OF DEFAULT
UNDER, AND AS DEFINED IN, THE CASH COLLATERAL STIPULATION;

 

(XII)                             AMENDMENTS, MODIFICATIONS, ALTERATIONS,
REJECTIONS AND/OR TERMINATIONS TO OR OF THE MASTER LEASE AND/OR ANY CASINO
SUBLEASE THAT, WHEN TAKEN AS A WHOLE, ARE ADVERSE TO THE INTERESTS OF THE
LENDERS IN ANY MATERIAL RESPECT (AS DETERMINED BY THE REQUIRED LENDERS), UNLESS
OTHERWISE CONSENTED TO BY THE REQUIRED LENDERS;

 

(XIII)                          THE DEBTORS (AS DEFINED IN THE CASH COLLATERAL
STIPULATION) SHALL PROPOSE ANY PLAN OF REORGANIZATION WHICH FAILS TO PROVIDE FOR
TREATMENT CONSISTENT WITH THE PLAN OR SOLICIT BALLOTS FOR ANY SUCH PLAN, OR THE
DEBTORS (AS SO DEFINED) SHALL TAKE ANY ACTION IN SUPPORT OF SUCH A PLAN; AND

 

(XIV)                         FIFTEEN (15) BUSINESS DAYS AFTER DELIVERY OF
WRITTEN NOTICE BY THE ADMINISTRATIVE AGENT (ACTING AT THE DIRECTION OF REQUIRED
LENDERS (DETERMINED FOR THIS PURPOSE ONLY AS IF THE REFERENCE TO 50% IN THE
DEFINITION THEREOF WERE INSTEAD 66-2/3%)) TO ANY LOAN PARTY OF THE OCCURRENCE OF
A MATERIAL ADVERSE EFFECT IN RESPECT OF THE GUARANTORS, TAKEN AS A WHOLE.

 

“Other Credit Party Forbearance Termination Date” means the first to occur of
the times or events described in clauses (i) through (xiv) in the definition of
Other Credit Party Forbearance Period.

 

“Payment Notice” has the meaning provided in Section 4(g).

 

“Permitted Exceptions” has the meaning provided in Section 2(d).

 

7

--------------------------------------------------------------------------------


 

“Petition Filing Date” means the date upon which the Borrower’s Chapter 11 Case,
the Holding Company Chapter 11 Cases and the CMBS Subsidiary Chapter 11 Cases
are commenced by the filing of a voluntary petition or the voluntary conversion
of an involuntary bankruptcy petition.

 

“Plan” means a chapter 11 plan of reorganization in form and substance
satisfactory to the Requisite Lenders filed with the applicable bankruptcy court
in the Chapter 11 Cases.

 

“Plan Effective Time” has the meaning provided in the definition of “Other
Credit Party Forbearance Period”.

 

“Pre-Forbearance Default” means any Event of Default described in items (i),
(iii) and (vi) of Exhibit B hereto.

 

“Requisite Lenders” means, as of any date of determination, Lenders (i) which
hold at least 66-2/3% of the sum of (x) the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) on such date and (y) the aggregate unused Revolving
Credit Commitments (if any) on such date, in each case that vote in connection
with the approval of the Amended and Restated Credit Agreement and the Plan in
the Chapter 11 Cases and (ii) represent more than 50% in number of the Lenders
that vote in connection with the approval of Amended and Restated Credit
Agreement and the Plan in the Chapter 11 Cases.

 

“River Central” means River Central, LLC, a limited liability company organized
under the laws of Nevada and an Immaterial Subsidiary of the Borrower.

 

“Second Forbearance Effective Date” has the meaning provided in Section 17.

 

“Specified Default” means any Event of Default described on Exhibit B hereto.

 

“Tropicana Station” means Tropicana Station, LLC, a limited liability company
organized under the laws of Nevada and an Immaterial Subsidiary of the Borrower.

 

SECTION 3.                                Amendments and Consents to Credit
Agreement.  Effective as of and for the period commencing on the Second
Forbearance Effective Date, the following provisions of the Credit Agreement
shall be modified as set forth below (which modifications are in addition to
those amendments, modifications and waivers contained in the First Forbearance
Agreement and this Second Forbearance Agreement, which shall remain in full
force and effect).  For the avoidance of doubt, the Credit Agreement shall
remain modified as set forth in this Section 3 after each Applicable Forbearance
Termination Date, and the modifications in this Section 3 shall not operate as a
waiver of any Default or Event of Default.

 

(a)             Amendments to Section 1.01.  (i) The definition of “Cash
Collateral Stipulation” is amended by inserting the word “Second” immediately
prior to the text “Forbearance Agreement”.

 

(ii)                                  The definition of “CAO Certification” is
amended by deleting the text “Potential Specified Defaults (as defined in the
Forbearance” therein and inserting the text “Specified Defaults (as defined in
the Second Forbearance” in lieu thereof.

 

8

--------------------------------------------------------------------------------


 

(iii)                               The definition of “Immaterial Subsidiaries”
is amended by inserting the following text immediately prior to the period (“.”)
at the end of said definition:

 

“provided, further, that in no event shall Past Enterprises constitute (or be
permitted to be designated as) an Immaterial Subsidiary for purposes of this
Agreement or any other Loan Document.”.

 

(iv)                              The definition of “Loan Document” is amended
by deleting the text “and the Forbearance Agreement” and inserting the text “,
the Forbearance Agreement, the Second Forbearance Agreement and the LC Cash
Collateral Agreement” in lieu thereof.

 

(v)                                 The following new definitions are hereby
added in the appropriate alphabetical order:

 

“Borrower Forbearance Termination Date” has the meaning assigned to that term in
the Forbearance Agreement. It is understood and agreed that the “Borrower
Forbearance Termination Date” occurred on May 29, 2009.

 

“Cash Collateral Stipulation Effective Date” means the date of the entry of the
Interim Cash Collateral Stipulation or the Final Cash Collateral Stipulation, as
the context may require, by the appropriate bankruptcy court.

 

“LC Cash Collateral Agreement” means that certain Cash Collateral Agreement,
dated as of March 2, 2009, by and among the Borrower, the Administrative Agent
and Deutsche Bank Trust Company Americas, as Account Custodian.

 

“Past Enterprises” means Past Enterprises, Inc., an Arizona corporation.

 

“Petition Filing Date” has the meaning assigned to that term in the Second
Forbearance Agreement.

 

“Second Forbearance Agreement” means the Second Forbearance Agreement; and
Second Amendment to the Credit Agreement, dated as of July 28, 2009, by and
among the Borrower, the Holding Companies, the other Loan Parties, the Lenders
party thereto and the Administrative Agent.

 

“Second Forbearance Effective Date” has the meaning assigned to that term in the
Second Forbearance Agreement.

 

(b)            Amendments to Section 2.05.  (i) Section 2.05(a) is amended by
deleting clause (iv) thereof and inserting the following new clause (iv) in lieu
thereof:

 

“(iv)          It is understood and agreed that (x) for all periods from and
after the Forbearance Effective Date and prior to the Second Forbearance
Effective Date, the application of prepayments as provided in
Section 2.05(a) shall be subject to the express requirements of Section 4(b) of
the Forbearance Agreement and, in the event of any conflict or inconsistency,
the provisions of said Section 4(b) of the Forbearance Agreement shall control,
and (y) for all periods from and after the Second Forbearance Effective Date and
prior to the Holding Company Forbearance Termination Date, the application of
prepayments as provided in Section 2.05(a) shall be subject to the express
requirements of Section 4(b) of

 

9

--------------------------------------------------------------------------------


 

the Second Forbearance Agreement and, in the event of any conflict or
inconsistency, the provisions of said Section 4(b) of the Second Forbearance
Agreement shall control.”.

 

(ii)  Section 2.05(b)(iii) is amended by inserting the text “(other than the DIP
Financing (as defined in the Cash Collateral Stipulation))” immediately
following the word “Indebtedness” in said Section.

 

(c)             Amendment to Section 2.12.  Section 2.12 is amended by deleting
clause (h) of said Section in its entirety and inserting the following new
clause (h) in lieu thereof:

 

“(h) Notwithstanding anything to the contrary contained above in this
Section 2.12 or elsewhere in this Agreement, on and after the Cash Collateral
Stipulation Effective Date, certain cash payments made by the Loan Parties to
the Administrative Agent shall be applied in accordance with the terms of the
Cash Collateral Stipulation as (and to the extent) required thereby.”.

 

(d)            Amendment to Section 8.01.  Section 8.01 is amended by deleting
subsection (p) at the end of said Section and inserting the following subsection
(p) in lieu thereof:

 

“(p) Second Forbearance Agreement. The Borrower or any Loan Party shall fail to
comply with any term, covenant or condition contained in Section 2, 4, 5, 6, 8,
17 or 18 of the Second Forbearance Agreement (with time being of the essence);
provided that, with respect to any default in the performance of or compliance
with any term contained in paragraphs (c) and (d) of Section 4 of the Second
Forbearance Agreement, such default shall not have been remedied or waived
within five Business Days after notice of such default from the Administrative
Agent.”.


 


(E)             CONSENT TO CASH COLLATERAL STIPULATION AND AMENDMENT TO LC CASH
COLLATERAL AGREEMENT.  THE LENDERS HEREBY (I) CONSENT TO THE TERMS OF EACH CASH
COLLATERAL STIPULATION AND THE TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING,
WITHOUT LIMITATION, THE USE OF CASH COLLATERAL AND THE POST-PETITION
DEBTOR-IN-POSSESSION FINANCING CONTEMPLATED THEREBY), SUBJECT TO THE APPROVAL BY
THE REQUIRED LENDERS OF AMENDMENTS AND/OR MODIFICATIONS TO THE SAME FROM TIME TO
TIME AS CONTEMPLATED BY THE DEFINITION OF “INTERIM CASH COLLATERAL STIPULATION”
OR “FINAL CASH COLLATERAL STIPULATION”, AS APPLICABLE, AND (II) CONSENT TO THE
AMENDMENT TO THE LC CASH COLLATERAL AGREEMENT IN THE FORM OF EXHIBIT G HERETO
AND AUTHORIZE THE ADMINISTRATIVE AGENT TO ENTER INTO SUCH AMENDMENT.

 

(f)               Special Notice to Loan Parties, etc.  (i) The Administrative
Agent hereby gives notice to the Credit Parties pursuant to Section 3.03(b) of
the Guaranty, Section 5.03(b) of the Security Agreement, Section 5.03(b) of the
Pledge Agreement and Section 4.03(b) of the Intellectual Property Security
Agreement that all Indebtedness owed by each Guarantor to any Subsidiary is
fully subordinated to the payment of the respective “Obligations” on the terms
described in the resepctive Loan Document.

 

(ii) The Credit Parties, the Administrative Agent and the Lenders hereby agree
that any provisions of any Loan Document which require delivery of notice to the
Borrower (including, without limitation, Sections 4.01 and 6.15 of the Security
Agreement) and not other Loan Parties are hereby deemed modified to permit the
giving of notice to Past Enterprises (in lieu of the Borrower).

 

10

--------------------------------------------------------------------------------


 

SECTION 4.                                Supplemental Terms, Conditions and
Covenants On and After the Second Forbearance Effective Date.

 

The Credit Parties hereto hereby agree to comply with the following terms,
conditions and covenants from and after the Second Forbearance Effective Date,
in each case notwithstanding any provision to the contrary set forth in this
Second Forbearance Agreement, the Credit Agreement or any other Loan Document:

 

(a)             Specified Defaults.  Each of the Pre-Forbearance Defaults
constitutes an Event of Default on and after the Second Forbearance Effective
Date.  Each of the other Specified Defaults (other than (w) the events described
in item (ii) on Exhibit B, until the occurrence of the applicable date specified
therein, (x) the events described in items (iii) and (iv) on Exhibit B, until
the holders of the relevant Existing Notes (or the trustee on behalf of such
holders) shall have the right to accelerate such Existing Notes, (y) the events
described in item (v) on Exhibit B, until the occurrence the filing of the
Borrower Chapter 11 Case and (z) the events described in item (vii) on
Exhibit B, until the occurrence the filing of the Holding Company Chapter 11
Cases) shall be deemed to be an Event of Default from and after the Other Credit
Party Forbearance Termination Date.

 

(b)            Prepayments.  From and after the Second Forbearance Effective
Date and prior to the Petition Filing Date, all voluntary prepayments of the
Loans shall be applied ratably to (i) repay principal of outstanding Revolving
Credit Loans and L/C Borrowings (and after same have been repaid in full, to
repay and/or Cash Collateralize L/C Obligations not then Cash Collateralized)
and (ii) repay outstanding principal of Term Loans, with (x) the amount to be
allocated pursuant to preceding clause (i) to equal the amount of the respective
aggregate amount to be prepaid multiplied by a fraction the numerator of which
is the aggregate Revolving Credit Exposure of all Revolving Credit Lenders at
such time (less the amount of any L/C Obligations which have theretofore been,
and are at that time, Cash Collateralized) and the denominator of which is the
sum of such numerator plus the aggregate principal amount of then outstanding
Term Loans, and (y) the amount to be applied pursuant to preceding clause
(ii) to equal the aggregate amount to be so prepaid multiplied by a fraction the
numerator of which is the aggregate principal amount of then outstanding Term
Loans and the denominator of which is the same as the denominator described in
preceding clause (x).  On and after the Cash Collateral Stipulation Effective
Date, certain cash payments described in the Cash Collateral Stipulation shall
be applied in accordance with the requirements of the Cash Collateral
Stipulation.

 

(c)             Cooperation and Access.  The Borrower shall cooperate reasonably
and in good faith with the Administrative Agent, Blackstone Advisory Services,
L.P. (together with any successor or replacement selected by the Administrative
Agent or its counsel, the “Lender Financial Advisor”) and such other
professional advisors retained from time to time by the Administrative Agent, in
providing access to the Loan Parties’ books and records, other information
relating to their business and financial affairs, properties and senior
management team upon reasonable prior notice, during regular business hours and
for reasonable durational periods. Notwithstanding the foregoing, the Lender
Financial Advisor shall not have access to any area or information with respect
to which such access is prohibited or restricted by applicable Gaming Laws, nor
shall the Lender Financial Advisor have access to marketing or patron tracking
data or other similar trade secret data that is not relevant to measurement of
the financial performance of the Borrower or its Subsidiaries and joint
ventures.

 

(d)            Financial and Other Information.  In addition to the financial
statements and other reports required to be provided under the Credit Agreement,
the Borrower shall deliver to the Administrative Agent (and, in the case of
clause (iv) below, take the other actions specified therein):

 

(i)                on Wednesday (or the immediately succeeding Business Day if
Wednesday is not a Business Day) of each week, a rolling 13-week consolidated
cash flow forecast of the Borrower and its Restricted Subsidiaries, in the form
set forth on Exhibit C (the “13-Week

 

11

--------------------------------------------------------------------------------


 

Cash Flow Forecast”), with each delivery of the 13-Week Cash Flow Forecast to be
deemed to be a representation by the Borrower that such 13-Week Cash Flow
Forecast has been prepared based upon good faith estimates and assumptions that
the Borrower believes were reasonable at the time made (it being understood and
agreed that such 13-Week Cash Flow Forecast is not to be viewed as fact and that
actual results during the period or periods covered thereby may differ from such
projected results) and to be accompanied by a certification of the chief
financial officer or such other financial officer that is a Responsible Officer
that such 13-Week Cash Flow Forecast has been prepared based upon good faith
estimates and assumptions that the Borrower believes were reasonable at the time
made (it being understood and agreed that such 13-Week Cash Flow Forecast is not
to be viewed as fact and that actual results during the period or periods
covered thereby may differ from such projected results);

 

(ii)             on Wednesday (or the immediately succeeding Business Day if
Wednesday is not a Business Day) of each week, a variance report showing on a
line item basis the percentage and dollar variance of actual cash disbursements
and cash receipts for the prior week from the amounts set forth for such week in
the applicable 13-Week Cash Flow Forecast;

 

(iii)          as soon as available and in any event within thirty (30) days
(or, in the case of the MD&A referred to below, forty (40) days) after the end
of each month ending on and after the month ending June 30, 2009, the unaudited
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the end of such month and the related unaudited consolidated statements of
income of the Borrower and its Restricted Subsidiaries for such month and for
the portion of the Borrower’s fiscal year then elapsed, setting forth in respect
of the consolidated statements of income in comparative form the corresponding
figures for the preceding fiscal year and commencing with the financial
statements for the month ended February 28, 2009, the corresponding projected
statements of income set forth in the Long-Term Business Plan, together with a
CAO Certification and, with respect to the last month of each fiscal quarter,
MD&A with respect to the foregoing; and

 

(iv)         the other financial information described on Exhibit F hereto and
take the other actions specified therein, in each case within the time frames
specified therefor on Exhibit F.

 

(e)             Draft of Long-Term Business Plan.  The Borrower shall deliver a
long-term business plan (the “Long-Term Business Plan”) to the Administrative
Agent by no later than July 28, 2009, which shall include (i) forecasted
consolidated balance sheets (assuming a static capitalization) and forecasted
consolidated statements of income and cash flows of the Borrower and its
Restricted Subsidiaries for the next succeeding three fiscal years and
(ii) forecasted consolidated statements of income and cash flows of the Borrower
and its Restricted Subsidiaries for each month of the fiscal year ending in
2009.

 

(f)               Prohibition on Assignments and Participations.  From and after
the Second Forbearance Effective Date, the Credit Parties, the Equity Investors,
the Permitted Holders and each of their respective Affiliates shall be
prohibited from purchasing (by assignment, participation or otherwise), in whole
or in part, any Commitment, Loan, Letter of Credit or any other Obligation.

 

(g)            Subordinated Indebtedness Payments.  The Borrower shall give the
Administrative Agent 5 Business Days’ prior notice of its intent to make any
payment (including any payment of interest) with respect to any Existing Notes
or any other Junior Financing (the “Payment Notice”).

 

12

--------------------------------------------------------------------------------


 

(h)            Restrictions on Cure Rights; Accordion.  Notwithstanding anything
in the Credit Agreement to the contrary, the Borrower shall not, directly or
indirectly, (x) exercise any “equity cure right” described in Section 8.05 of
the Credit Agreement, or (y) request, effect or incur any Revolving Commitment
Increase or any Incremental Term Loans pursuant to Section 2.14 of the Credit
Agreement.

 

(i)                Additional Restrictions.  Notwithstanding anything in the
Credit Agreement to the contrary (but subject to the additional restrictions in
the immediately succeeding sentence), from and after Second Forbearance
Effective Date, the Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, (A) incur any Indebtedness,
(B) create or incur any new Liens, (C) make any Investments, (D) make any
Restricted Payments, or (E) consummate any Disposition, except, in the case of
each such clause, in the ordinary course of business and, in the case of
Investments or Dispositions by a Loan Party that is not an Immaterial Subsidiary
in or to a Loan Party that is an Immaterial Subsidiary, consistent with past
practices or as otherwise permitted by Cash Collateral Stipulation and the
“Budget” referred to therein; provided, however, that the Borrower and its
Restricted Subsidiaries shall in any event be permitted to (x) incur
Indebtedness permitted under Sections 7.03(f), (m), (o), (p) and (q) of the
Credit Agreement, (y) create or incur Liens permitted under Sections 7.01(c),
(d), (e), (f), (g), (l) and (t) of the Credit Agreement and (z) the Borrower may
incur Postpetition Financing (as defined in the Cash Collateral Stipulation)
from Vista Holdings, LLC and postpetition intercompany debt from Past
Enterprises, in each case on the terms and conditions provided in the Cash
Collateral Stipulation.  Furthermore, from and after the Second Forbearance
Effective Date, (i) the Borrower and its Restricted Subsidiaries may not take
any action that would be prohibited by the express terms of the Credit Agreement
at any time while a Default or Event of Default is in existence, (ii) no
payments of the type described in Section 7.08(m) of the Credit Agreement may be
made to the Holding Company or the Equity Investors, (iii) the Borrower and its
Restricted Subsidiaries shall not enter into, or commit to enter into, any
Permitted Acquisition or sale-leaseback transaction, (iv) the Borrower may not
designate any Restricted Subsidiary as an “Unrestricted Subsidiary” or an
“Immaterial Subsidiary” pursuant to Section 6.14 of the Credit Agreement, (v) no
payments of the type described in Sections 7.08(f) and (h) of the Credit
Agreement may be made to employees or principals of the Permitted Holders
providing services to the Borrower (including in their capacity as members of
the Borrower’s Board of Directors); provided, however, that the payment of
reasonable out-of-pocket costs of and provisions of indemnities to such persons
shall continue to be permitted as provided in Section 7.08(h) of the Credit
Agreement, (vi) no Restricted Subsidiary shall make any Investment in, or
Restricted Payment or Disposition to, the Borrower, except for (x) at any time
prior to the Cash Collateral Stipulation Effective Date, Investments in the
Borrower in the ordinary course of business and consistent with past practices
and (y) at any time on and after the Cash Collateral Stipulation Effective Date,
Investments and/or Restricted Payments permitted to be made by Past Enterprises
pursuant to the terms of the Cash Collateral Stipulation, (vii) on and after the
Cash Collateral Stipulation Effective Date, neither the Borrower nor any of its
Restricted Subsidiaries may make any Investment in, or Restricted Payment to,
any Person (including River Central, Tropicana Station and any Unrestricted
Subsidiary), except as provided in the Cash Collateral Stipulation and the
“Budget” referred to therein, and (ix) Past Enterprises shall not merge,
dissolve, consolidate with or into another Person or conduct, transact or
otherwise engage in any business other than (1) the maintenance of its legal
existence, (2) the performance of the Loan Documents to which it is a party and
(3) the performance of treasury functions and related activities as described in
the Cash Collateral Stipulation. For purposes of this clause (i), the term
“Indebtedness” as used herein shall exclude the effects of clause (B) of the
second sentence of the definition of “Indebtedness” contained in the Credit
Agreement.

 

(j)                Fees and Expenses.  (i) The Borrower and, if the Borrower is
prohibited from doing so by Applicable Law, the Guarantors shall pay within 10
days of receipt of an invoice therefor

 

13

--------------------------------------------------------------------------------


 

(subject to redaction to protect privileges or other confidential
communications) all reasonable fees and expenses to be paid to White & Case LLP,
Simpson Thacher and Bartlett LLP, McDonald Carano Wilson LLP and the Lender
Financial Advisor.

 

(ii)                                  The Borrower and the Guarantors jointly
and severally agree to pay for the account of each Consenting Lender (as defined
below) a non-refundable cash fee (the “Deferred Forbearance Fee”) in Dollars in
an aggregate amount equal to 125 basis points (1.25%) on an amount equal to the
sum of (i) the aggregate principal amount of the Loans of such Consenting Lender
plus (ii) such Consenting Lender’s Pro Rata Share of all L/C Obligations and
Swing Line Loans plus (iii) such Consenting Lender’s unused Revolving Credit
Commitment, in each case as outstanding or in effect at 11:00 A.M. (New York
City time) on July 28, 2009, which Deferred Forbearance Fee shall be (x) earned
by such Consenting Lender on the Second Forbearance Effective Date and
(b) payable to such Consenting Lender on the date (and subject to the
occurrence) of the effectiveness of the Amended and Restated Credit Agreement.

 

(k)             Special Guarantor Covenants.  The Guarantors hereby (i) reaffirm
their guaranty of the due and punctual payment of the Obligations (as defined in
the Guaranty) when the same come due (whether before or after the Petition
Filing Date) pursuant to the Guaranty, (ii) reaffirm their covenants and
agreements in Section 2.11 of the Guaranty (to which they shall be bound both
before and after the Petition Filing Date), and (iii) covenant and agree
(without limiting the generality of the foregoing) at all times on and after the
Petition Filing Date to perform and comply with all terms, covenants and
agreements contained in this Second Forbearance Agreement and Articles II, III
and X of the Credit Agreement directly applicable to the Borrower as if the same
were directly applicable to the Guarantors (which are incorporated herein
mutatis mutandi as if set forth herein in their entirety).  Past Enterprises,
for its part, hereby covenants and agrees (without limiting the generality of
the foregoing) to perform all obligations of the Borrower described in Sections
3(a), (c) and (d) of the Security Agreement (and similar obligations of the
Borrower in other Collateral Documents) as if the same were directly applicable
to Past Enterprises.

 

(l)                Filing of Chapter 11 Cases.  If the Borrower elects to
commence a Borrower Chapter 11 Case or the Holding Companies elect to commence a
Holding Company Chapter 11 Case, the Borrower and the Holding Companies shall
cause the Borrower Chapter 11 Case, all Holding Company Chapter 11 Cases, all
CMBS Subsidiary Chapter 11 Cases and all Other Chapter 11 Cases to be commenced
in Reno, Nevada on the same day.

 

SECTION 5.                                Representations, Warranties And
Covenants Of The Borrower and The Other Credit Parties.

 

To induce the Lenders and the Administrative Agent to execute and deliver this
Second Forbearance Agreement, each of the Borrower and the other Credit Parties
represents, warrants and covenants that:

 

(a)             Organization and Powers.  Each Credit Party (a) is a
corporation, limited liability company or limited partnership, duly organized or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute and
deliver, and perform its obligations under, this Second Forbearance Agreement,
(c) is duly qualified and in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, (d) is in compliance with all Laws,
orders, writs, injunctions and orders, and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause

 

14

--------------------------------------------------------------------------------


 

(c), (d) or (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(b)            Authorization of Agreement; No Conflict.  The execution, delivery
and performance of this Second Forbearance Agreement by each Credit Party is
within such Credit Party’s corporate or other powers, has been duly authorized
by all necessary corporate or other organizational action, and does not and will
not (a) contravene the terms of any of such Credit Party’s Organization
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (other than Permitted Liens), or require any payment
to be made under (i) (x) any Existing Notes Documentation or (y) any other
Contractual Obligation to which such Credit Party is a party or affecting such
Credit Party or the properties of such Credit Party or any of its Subsidiaries
or (ii) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party or its property is
subject; or (c) violate any material Law.

 

(c)             Governmental Consents.  No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Second Forbearance Agreement or (b) the
exercise by the Administrative Agent or any Lender of its rights under this
Second Forbearance Agreement, except for those approvals, consents, exemptions,
authorizations or other actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.

 

(d)            Binding Obligation.  This Second Forbearance Agreement has been
duly executed and delivered by each Credit Party.  This Second Forbearance
Agreement constitutes a legal, valid and binding obligation of such Credit
Party, enforceable against each such Credit Party in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.

 

(e)             Incorporation of Representations and Warranties and Covenants
from Loan Documents.  Except with respect to the Pre-Forbearance Defaults and
the Permitted Exceptions, the representations and warranties contained in the
Credit Agreement and each of the other Loan Documents are and will be true,
correct and complete in all material respects on and as of the Second
Forbearance Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date, and each of the agreements
and covenants in the Credit Agreement and the other Loan Documents is hereby
reaffirmed with the same force and effect as if each were separately stated
herein and made as of the date hereof.

 

(f)               Absence of Default.  As of the Second Forbearance Effective
Date, (x) no Default or Event of Default has occurred or is continuing under the
Credit Agreement or any other Loan Document (other than the Pre-Forbearance
Defaults) and (y) except solely with respect to the Specified Events described
in item (ii) of Exhibit A as to each issue of Existing Notes, no “Default” or
“Event of Default” (as those terms are defined in the Existing Notes Indentures)
has occurred or is continuing in respect of the Existing Notes.

 

(g)            Collateral. The Lenders’ and the Administrative Agent’s security
interests in the Collateral (to the extent required pursuant to the Collateral
and Guaranty Requirement) continue to be valid, binding, and enforceable
first-priority security interests which secure the Obligations (subject only to
the Permitted Liens).

 

15

--------------------------------------------------------------------------------


 

(h)            True and Complete Disclosure.  All factual information (taken as
a whole) furnished by or on behalf of any Credit Party in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Second Forbearance Agreement or any transaction contemplated herein or therein
is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of any Credit Party in writing to the Administrative
Agent or any Lender will be, true and accurate in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided, provided that, with
respect to projected financial information and pro forma financial information,
the Credit Parties represent only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that such projections may vary from actual
results and that such variances may be material.

 

SECTION 6.                                Ratification of Liabilities, etc..
 (a) Each of the Borrower and the other Credit Parties hereby ratifies and
reaffirms all of its payment and performance obligations and obligations to
indemnify, contingent or otherwise, under this Second Forbearance Agreement and
each other Loan Document to which such Person is a party, and each such party
hereby ratifies and reaffirms its grant of Liens on its properties pursuant to
such Loan Documents to which it is a party as security for the Obligations, and
confirms and agrees that such Liens hereafter secure all of the Obligations. 
Each Guarantor acknowledges the effectiveness and continuing validity of the
Guaranty and its liability for the Obligations pursuant to the terms of the
Guaranty and that such Obligations are without defense, setoff and counterclaim.

 

(b)                                 Each Credit Party (i) acknowledges receipt
of a copy of this Second Forbearance Agreement and all other agreements,
documents and instruments executed and/or delivered in connection herewith,
(ii) consents to the terms and conditions of same without prejudice to any
Credit Party’s liability pursuant to any of the Loan Documents, (iii) agrees and
acknowledges that each of the Loan Documents remains in full force and effect,
that such Credit Party’s obligations thereunder are without defense, setoff and
counterclaim and that each of the Loan Documents is hereby ratified and
confirmed, and (iv) ratifies and reaffirms each waiver of such Credit Party set
forth in the Loan Documents to which it is a party.

 

SECTION 7.                                Reference To And Effect Upon The
Credit Agreement.  (a) Except as expressly modified hereby, all terms,
conditions, covenants, representations and warranties contained in the Credit
Agreement and other Loan Documents, and all rights of the Lenders and the
Administrative Agent and all of the Obligations, shall remain in full force and
effect.  Each of the Borrower and the other Credit Parties hereby confirms that
no such party has any right of setoff, recoupment or other offset with respect
to any of the Obligations.

 

(b)            Except as expressly set forth herein, the effectiveness of this
Second Forbearance Agreement shall not directly or indirectly (i) create any
obligation to make any further Loans or issue any Letters of Credit after the
Second Forbearance Effective Date, (ii) create any obligation to continue to
defer any enforcement action after the occurrence of any Forbearance Default,
(iii) constitute a consent or waiver of any past, present or future violations,
including Defaults and Events of Default, of any provisions of the Credit
Agreement or any other Loan Documents, (iv) amend, modify, prejudice or operate
as a waiver of any provision of the Credit Agreement or any other Loan Documents
or any right, remedy, power or privilege of the Lenders and/or the
Administrative Agent, (v) constitute a consent to any merger or other
transaction or to any sale, restructuring or refinancing transaction, or
(vi) constitute a course of dealing or other basis for altering any Obligations
or any other contract or instrument.  Except as expressly set forth herein, each
of the Administrative Agent

 

16

--------------------------------------------------------------------------------


 

and each Lender reserves all of its rights, remedies, powers and privileges
under the Credit Agreement, the other Loan Documents, applicable law and/or
equity. All of the provisions of the Credit Agreement and the other Loan
Documents are hereby reiterated, and if ever waived (other than hereafter in
writing), are hereby reinstated. Notwithstanding any other provision in this
Second Forbearance Agreement, it is understood and agreed that during the period
commencing on the Second Forbearance Effective Date and ending on the earlier of
the Holding Company Forbearance Termination Date and July 31, 2009,
notwithstanding the Borrower’s inability to make the statements required by
Section 4.02 of the Credit Agreement (or in any Request for Credit Extension
required thereby), solely to the extent excused pursuant to the last sentence of
Section 2(d) of this Second Forbearance Agreement, but subject to all other
terms and conditions contained in the Credit Agreement and Section 2(d) hereof
(including the Cash Collateralization of Letters of Credit), any L/C Issuer may
renew, extend or amend Letters of Credit, provided that the Revolving Credit
Exposure of the Revolving Credit Lenders and the L/C Obligations of the Borrower
are not increased after giving effect to such renewal, extension or amendment of
any such Letter of Credit.

 

(c)             From and after the Second Forbearance Effective Date, (i) the
term “Agreement” in the Credit Agreement, and all references to the Credit
Agreement in any Loan Document shall mean the Credit Agreement, and (ii) the
term “Loan Document” in the Credit Agreement and the other Loan Documents shall
include, without limitation, this Second Forbearance Agreement and any
agreements, instruments and other documents executed and/or delivered in
connection herewith.

 

(d)            This Second Forbearance Agreement shall not be deemed or
construed to be a satisfaction, reinstatement, novation or release of the Credit
Agreement or any other Loan Document.

 

SECTION 8.                                The Borrower’s Release and Duty to
Indemnify for Assigned Claims.  By its execution hereof and in consideration of
the mutual covenants contained herein and other accommodations granted to the
Credit Parties hereunder, each Credit Party, on behalf of itself and each of its
Subsidiaries, and its or their successors, assigns and agents, hereby expressly
forever waives, releases and discharges any and all claims (including, without
limitation, cross-claims, counterclaims, and rights of setoff and recoupment),
causes of action (whether direct or derivative in nature), demands, suits,
costs, expenses and damages (collectively, the “Claims”) any of them may have or
allege to have as of the date of this Second Forbearance Agreement (and all
defenses that may arise out of any of the foregoing) of any nature, description,
or kind whatsoever, based in whole or in part on facts, whether actual,
contingent or otherwise, now known, unknown, or subsequently discovered, whether
arising in law, at equity or otherwise, against the Administrative Agent or any
Lender that has executed this Second Forbearance Agreement (other than a
Non-Funding Lender), their respective affiliates, agents, principals, managers,
managing members, members, stockholders, “controlling persons” (within the
meaning of the United States federal securities laws), directors, officers,
employees, attorneys, consultants, advisors, agents, trusts, trustors,
beneficiaries, heirs, executors and administrators of each of the foregoing
(collectively, the “Released Parties”) arising out of this Second Forbearance
Agreement, the Credit Agreement, the other Loan Documents, the Credit Facilities
Term Sheet (as defined in the First Forbearance Agreement), the Bank
Solicitation Statement (as defined in the First Forbearance Agreement) and any
or all of the actions and transactions contemplated hereby or thereby, including
any actual or alleged performance or non-performance of any of the Released
Parties (other than a Non-Funding Lender) hereunder or under the Loan
Documents.  Each Credit Party hereby acknowledges that the agreements in this
Section 8 are intended to be in full satisfaction of all or any alleged injuries
or damages arising in connection with the Claims.  In entering into this Second
Forbearance Agreement, each Credit Party expressly disclaims any reliance on any
representations, acts, or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above does not depend in any way on any such representation, acts and/or
omissions or the accuracy,

 

17

--------------------------------------------------------------------------------


 

completeness, or validity thereof.  Notwithstanding the foregoing, (x) no
Non-Funding Lender shall have any rights or benefits under this Section 8 and
none of the releases, waivers or other assurances provided by the Credit Parties
shall apply to any Claims of the Credit Parties against Non-Funding Lenders, who
shall remain fully liable for their obligations to the Credit Parties thereunder
and (y) nothing set forth in this Section 8 is intended to, nor shall anything
set forth in this Section 8 be construed to, release any Claim that any Credit
Party may hold against any Released Party in its capacity as a lender, adviser
or agent under: (i) the Casino Sale Leaseback Transaction, (ii) the CMBS
Facility and CMBS Loan Documents, including the loans made thereunder,
(iii) Land Loan Documents, including the loans made thereunder, or (iv) the Head
Office Sale Leaseback Transaction.  The provisions of this paragraph shall
survive the termination or expiration of each Applicable Forbearance Period and
the termination of the Loan Documents and the payment in full of all Obligations
of the Credit Parties under or in respect of the Credit Agreement and other Loan
Documents and all other amounts owing thereunder.

 

SECTION 9.                                Construction.  This Second Forbearance
Agreement and all other agreements and documents executed and/or delivered in
connection herewith have been prepared through the joint efforts of all of the
parties hereto. Neither the provisions of this Second Forbearance Agreement or
any such other agreements and documents nor any alleged ambiguity therein shall
be interpreted or resolved against any party on the ground that such party or
its counsel drafted this Second Forbearance Agreement or such other agreements
and documents, or based on any other rule of strict construction.  Each of the
parties hereto represents and declares that such party has carefully read this
Second Forbearance Agreement and all other agreements and documents executed in
connection herewith and therewith, and that such party knows the contents hereof
and thereof and signs the same freely and voluntarily.  The parties hereto
acknowledge that they have been represented by legal counsel of their own
choosing in negotiations for and preparation of this Second Forbearance
Agreement and all other agreements and documents executed in connection herewith
and that each of them has read the same and had their contents fully explained
by such counsel and is fully aware of their contents and legal effect.

 

SECTION 10.                          Counterparts.  This Second Forbearance
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed an original, but all such counterparts shall constitute
one and the same instrument, and all signatures need not appear on any one
counterpart. Any party hereto may execute and deliver a counterpart of this
Second Forbearance Agreement by delivering by facsimile or other electronic
transmission a signature page of this Second Forbearance Agreement signed by
such party, and any such facsimile or other electronic signature shall be
treated in all respects as having the same effect as an original signature.

 

SECTION 11.                          Severability.  The invalidity, illegality,
or unenforceability of any provision in or obligation under this Second
Forbearance Agreement in any jurisdiction shall not affect or impair the
validity, legality, or enforceability of the remaining provisions or obligations
under this Second Forbearance Agreement or of such provision or obligation in
any other jurisdiction.

 

SECTION 12.                          Further Assurances.  The Borrower and each
other Credit Party agrees to, and to cause any other Credit Party to, take all
further actions and execute all further documents as the Administrative Agent
may from time to time reasonably request to carry out the transactions
contemplated by this Second Forbearance Agreement and all other agreements
executed and delivered in connection herewith and therewith. Any failure to
comply with the agreements in this Section 12 shall be an Event of Default for
all purposes of the Credit Agreement if such failure has not been remedied or
waived within 5 Business Days after the Borrower’s receipt of notice from the
Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

SECTION 13.                          Section Headings.  Section headings in this
Second Forbearance Agreement are included herein for convenience of reference
only and shall not constitute part of this Second Forbearance Agreement for any
other purpose.

 

SECTION 14.                          Notices.  All notices, requests, and
demands to or upon the respective parties hereto shall be given in accordance
with the Credit Agreement.

 

SECTION 15.                          Governing Law.  This Second Forbearance
Agreement and the rights and obligations of the parties under this Second
Forbearance Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

SECTION 16.                          Acknowledgements.  Each Credit Party hereby
acknowledges that:

 

(a)             it has carefully read and fully understood all of the terms and
conditions of this Second Forbearance Agreement;

 

(b)            it has consulted with, or had a full and fair opportunity to
consult with, and has been advised by fully competent counsel in the
negotiation, execution and delivery of this Second Forbearance Agreement;

 

(c)             it has had a full and fair opportunity to participate in the
drafting of this Second Forbearance Agreement and that no provision of this
Second Forbearance Agreement shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of any party hereto having or being deemed to have
structured, dictated or drafted such provision;

 

(d)            it is freely, voluntarily, knowingly and intelligently entering
into this Second Forbearance Agreement;

 

(e)             none of the Lenders or the Administrative Agent has a fiduciary
relationship to any Credit Party, and the relationship between the
Administrative Agent and the Lenders, on the one hand, and the Credit Parties,
on the other, is solely that of creditor and debtor; and

 

(f)               no joint venture exists among the Credit Parties, the
Administrative Agent and the Lenders.

 

SECTION 17.                          Effectiveness.  This Second Forbearance
Agreement shall become effective at the time (the “Second Forbearance Effective
Date”) that all of the following conditions precedent have been satisfied as
determined by the Administrative Agent in its sole discretion:

 

(a)             Agreement. The Administrative Agent shall have received duly
executed signature pages for this Second Forbearance Agreement signed by the
Borrower, each other Credit Party, the Required Lenders and the Revolving Credit
Lenders (which shall be at least three in number) holding more than 50% of the
Revolving Credit Commitments.

 

(b)            Due Authorization. The Administrative Agent shall have received
resolutions from each Credit Party evidencing the corporate or similar authority
of such Credit Party to execute, deliver and perform its obligations under this
Second Forbearance Agreement and, as applicable, all other agreements and
documents executed in connection therewith.

 

19

--------------------------------------------------------------------------------


 

(c)             Accuracy of Representations.  The representations and warranties
contained in Section 5 of this Second Forbearance Agreement are and will be
true, correct and complete in all material respects on and as of the Second
Forbearance Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.

 

(d)            Opinions.  The Administrative Agent shall have received opinions
of counsel to the Credit Parties as to the transactions contemplated hereby in
form and substance reasonably acceptable to the Administrative Agent.

 

(e)             Forbearance Fee.  The Guarantors shall have paid to the
Administrative Agent for distribution to each Lender which has executed and
delivered to the Administrative Agent (or its designee) a counterpart hereof by
11:00 A.M. (New York City time) on July 28, 2009 (each a “Consenting Lender”), a
non-refundable cash fee (the “Forbearance Fee”) in Dollars in an aggregate
amount equal to 25 basis points (0.25%) on an amount equal to the sum of (i) the
aggregate principal amount of the Loans of such Lender plus (ii) such Lender’s
Pro Rata Share of all L/C Obligations and Swing Line Loans plus (iii) such
Lender’s unused Revolving Credit Commitment, in each case as outstanding or in
effect at 11:00 A.M. (New York City time) on July 28, 2009.  The Forbearance Fee
shall not be subject to counterclaim or set-off, or be otherwise affected by,
any claim or dispute relating to any other matter.

 

(f)               Other Fees.   The Borrower shall have paid (x) all the
reasonable fees, expenses and disbursements of White & Case LLP, Simpson
Thacher & Bartlett, McDonald Carano Wilson LLP, the Lender Financial Advisor and
a single legal counsel to each Agent which delivers its original or facsimile
signature page to this Second Amendment to the Administrative Agent or its
designee no later than 11:00 A.M. (New York City time) on July 28, 2009, and for
which invoices (subject to redaction to protect privileges or other confidential
communications) have been presented to the Borrower and (y) an “evergreen”
retainer of (i) $125,000 to White & Case LLP (or such lesser amount such that
after all payments under this Section 17(f), White & Case LLP hold an
“evergreen” retainer of $125,000) and (ii) $125,000 to Simpson Thacher &
Bartlett (or such lesser amount such that after all payments under this
Section 17(f), Simpson Thacher & Bartlett hold an “evergreen” retainer of
$125,000).

 

The Administrative Agent shall provide prompt written notice of the occurrence
of the Second Amendment Effective Date to the Lenders.

 

SECTION 18.                          Assignments; No Third Party Beneficiaries. 
This Second Forbearance Agreement shall be binding upon and inure to the benefit
of the Borrower, the other Credit Parties, the Lenders, the Administrative Agent
and their respective successors and assigns; provided, that neither the Borrower
nor any other Credit Party shall be entitled to delegate any of its duties
hereunder and shall not assign any of its rights or remedies set forth in this
Second Forbearance Agreement without the prior written consent of the
Administrative Agent in its sole discretion. No Person other than the parties
hereto and their permitted successors and assigns, shall have any rights
hereunder or be entitled to rely on this Second Forbearance Agreement and all
third-party beneficiary rights are hereby expressly disclaimed.

 

SECTION 19.                          Amendments.  This Second Forbearance
Agreement constitutes a “Loan Document” for purposes of the Credit Agreement and
the other Loan Documents.  No provision of

 

20

--------------------------------------------------------------------------------


 

this Second Forbearance Agreement may be amended, modified, waiver or
supplemented, except as provided in Section 10.01 of the Credit Agreement.

 

SECTION 20.                          Final Agreement.  This Second Forbearance
Agreement, the Credit Agreement, the other Loan Documents, and the other written
agreements, instruments, and documents entered into in connection herewith and
therewith (collectively, the “Credit Support Documents”) set forth in full the
terms of agreement between the parties hereto and thereto and are intended as
the full, complete, and exclusive contracts governing the relationship between
such parties, superseding all other discussions, promises, representations,
warranties, agreements, undertakings and understandings between the parties with
respect thereto.  No term of the Credit Support Documents may be amended,
restated, waived or otherwise modified except in a writing signed by the party
against whom enforcement of the modification, amendment, or waiver is sought,
unless otherwise provided in the applicable Credit Support Documents.  Any
waiver of any condition in, or breach of, any of the foregoing in a particular
instance shall not operate as a waiver of other or subsequent conditions or
breaches of the same or a different kind.  The Lenders’ and/or the
Administrative Agent’s exercise or failure to exercise any rights or remedies
under any of the foregoing in a particular instance shall not operate as a
waiver of its right to exercise the same or different rights, remedies, powers
and privileges in any other instances.  There are no oral agreements among the
parties hereto.

 

SECTION 21.                          Special Reservations.  (a) The confirmation
of the Existing Commitment Fees in Section 1(a) of this Second Forbearance
Agreement shall not be construed to be (x) a waiver of any rights any Credit
Party may have against a Non-Funding Lender on grounds that such Non-Funding
Lender is a Defaulting Lender or otherwise or (y) an acknowledgment by the
Credit Parties that a Non-Funding Lender is entitled to the payment of the
Existing Commitment Fees pursuant to Section 2.09(a) of the Credit Agreement.

 

(b) Nothing contained in, or arising out of the execution and delivery of, this
Second Forbearance Agreement shall be construed as a waiver of any of the rights
of the Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuers reserved pursuant to that certain Reservation of Rights Letter, dated
January 16, 2009, from the Administrative Agent to the Borrower, with respect to
the Designation described therein (and its effectiveness), all of which rights
remain expressly reserved as described therein.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Forbearance Agreement has been executed by the
parties hereto as of the date first written above.

 

 

STATION CASINOS, INC.

 

a Nevada corporation

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Executive Vice President, Chief Accounting Officer & Treasurer

 

 

 

 

22

--------------------------------------------------------------------------------


 

 

FCP HOLDING, INC.,

 

a Nevada corporation

 

 

 

By:

/s/ Frank J. Fertitta III

 

 

Name:

Frank J. Fertitta III

 

 

Title:

President

 

23

--------------------------------------------------------------------------------


 

 

FERTITTA PARTNERS LLC,

 

a Nevada limited liability company

 

 

 

By:

/s/ Frank J. Fertitta III

 

 

Name:

Frank J. Fertitta III

 

 

Title:

President

 

24

--------------------------------------------------------------------------------


 

 

FCP VOTECO, LLC,

 

a Nevada limited liability company

 

 

 

By:

/s/ Frank J. Fertitta III

 

 

Name:

Frank J. Fertitta III

 

 

Title:

Co-President

 

25

--------------------------------------------------------------------------------


 

 

BOULDER STATION, INC.

 

CENTERLINE HOLDINGS, LLC

 

CHARLESTON STATION, LLC

 

FIESTA STATION, INC.

 

FRESNO LAND ACQUISITIONS, LLC

 

GOLD RUSH STATION, LLC

 

LAKE MEAD STATION, INC.

 

LML STATION, LLC

 

MAGIC STAR STATION, LLC

 

PALACE STATION HOTEL & CASINO, INC.

 

RANCHO STATION, LLC

 

SANTA FE STATION, INC.

 

STATION HOLDINGS, INC.

 

STN AVIATION, INC.

 

SUNSET STATION, INC.

 

TEXAS STATION, LLC

 

TROPICANA STATION, INC.

 

TROPICANA STATION, LLC

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President and Treasurer

 

26

--------------------------------------------------------------------------------


 

 

SC BUTTE DEVELOPMENT, LLC

 

SC BUTTE MANAGEMENT, LLC

 

SC MADERA DEVELOPMENT, LLC

 

SC MADERA MANAGEMENT, LLC

 

SC SONOMA DEVELOPMENT, LLC

 

SC SONOMA MANAGEMENT, LLC

 

STATION CALIFORNIA, LLC

 

STATION DEVELOPMENT, LLC

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Authorized Signatory

 

27

--------------------------------------------------------------------------------


 

 

RIVER CENTRAL, LLC,

 

a Nevada limited liability company

 

 

 

By:  Station Casinos, Inc., a Nevada corporation, its Manager

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Executive Vice President, Chief Accounting Officer & Treasurer

 

 

 

 

 

STATION CONSTRUCTION, LLC,

 

a Nevada limited liability company

 

 

 

By:  Station Casinos, Inc., a Nevada corporation, its Sole Member

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Executive Vice President, Chief Accounting Officer & Treasurer

 

 

 

28

--------------------------------------------------------------------------------


 

 

PAST ENTERPRISES, INC.,

 

an Arizona corporation

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

President and Treasurer

 

29

--------------------------------------------------------------------------------


 

 

SONOMA LAND HOLDINGS, LLC

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

President, Chief Financial Officer & Treasurer

 

30

--------------------------------------------------------------------------------


 

 

ARTUS LOAN FUND 2007-I, LTD.

 

BABSON CLO LTD. 2004-I

 

BABSON CLO LTD. 2005-I

 

BABSON CLO LTD. 2005-II

 

BABSON CLO LTD. 2005-III

 

BABSON CLO LTD. 2006-II

 

BABSON CLO LTD. 2007-I

 

SAPPHIRE VALLEY CDO I, LTD.

 

By: Babson Capital Management LLC as

 

Collateral Manager

 

 

 

 

 

By:

/s/ Thomas Q. McDonnell

 

Name: Thomas Q. McDonnell

 

Title: Managing Director

 

 

 

 

 

MAPLEWOOD (CAYMAN) LIMITED

 

By: Babson Capital Management LLC as
Investment Manager

 

 

 

 

 

By:

/s/ Thomas Q. McDonnell

 

Name: Thomas Q. McDonnell

 

Title: Managing Director

 

 

 

 

 

VINACASA CLO, LTD.

 

By: Babson Capital Management LLC as

 

Collateral Servicer

 

 

 

 

 

By:

/s/ Thomas Q. McDonnell

 

Name: Thomas Q. McDonnell

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

BABSON MID-MARKET CLO 2007 LTD.- II

 

By: Babson Capital Management LLC as Collateral
Manager

 

 

 

 

 

By:

/s/ Thomas Q. McDonnell

 

Name: Thomas Q. McDonnell

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Bank of America N.A.:

 

 

 

By:

/s/ Patrick Honey

 

Name: Patrick Honey

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

NAME OF INSTITUTION:

 

 

 

 

 

BANK OF SCOTLAND PLC, NEW YORK
BRANCH

 

 

 

 

 

By:

/s/ Karen Weich

 

Name: Karen Weich

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

NAME OF INSTITUTION:

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

Name: Mary Kay Coyle

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Keith Braun

 

Name: Keith Braun

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

By:

/s/ Marc E. Costantino

 

Name: Marc E. Costantino

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

NAME OF INSTITUTION:

 

Wachovia Bank National Association

 

 

 

 

 

By:

/s/ Reginald T. Dawson

 

Name: Reginald T. Dawson

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK N.A.

 

 

 

 

 

By:

/s/ Ernie Pinder

 

Name: Ernie Pinder

 

Title: Vice President, Principal

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name:

Mary Kay Coyle

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Keith Braun

 

 

Name:

Keith Braun

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------